DETAILED ACTION
Applicant's response, filed 26 October 2020, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Status
	Claims 31, 33-40, 42-48 and 50 are currently pending and under exam herein.
	Claims 1-30, 32, 41, and 49 are cancelled.
	Claims 31, 36, 40, 45, and 48 are currently amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31, 33-40, 42-48 and 50 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. `1	
The instant rejection is maintained from the previous Office Action.  Any newly recited portions are necessitated by claim amendment herein.  The instant rejection further reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and updated in October of 2019 (hereinafter the “Guidance”), which articulates the following to evaluate subject matter eligibility:
(1)    Are the claims directed to a process, machine, manufacture or composition of matter;
(2A) Prong One:  Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
        Prong Two:  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application; and 
(2B)  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
With regard to (1), the instant claims recite a system (31, 33-39); a method (40, 42-47); and a non-transitory computer readable medium (48 and 50), therefore the answer is “yes”.  
With regard to (2A), under the broadest reasonable interpretation (BRI), the instant claims recite the following steps that are directed to abstract ideas:	Claims 31, 40, and 48: “computing a first blood flow rate…”; computing…a second blood flow rate”; and “computing…a ratio”.  The first and third steps of “computing”, under the BRI of the claims, are directed to abstract idea in the category of “mathematical concepts”, as the steps are those that include, but for the recitation of a computer, computing “blood flow rates” that are not accompanied by significant further operations elucidating the steps taken beyond merely making a computation.  It is noted that the claim step directed to computing a first blood flow rate within the patient’s anatomy at a point of interest in the first three-dimensional model now includes newly added recitations directed to “using a machine learning algorithm trained on or using a reference data set of the anatomic data and estimates of blood flow characteristics associated with the plurality of individuals”.  However, it remains that the computation of the blood flow rate uses the data from machine learning or from reference data and the claim does not require actual training of any machine learning algorithm for example,.  The claim is in the alternative, such that the step of “machine learning” is not required.  Rather, the claim could be directed only to “using a reference data set” for said computation.  Said computation of rates of blood flow are defined in the Specification to be performed by equations such as Qhyper as a rate under hyperemia in the context of calculating CFR (coronary flow reserve) [0107].  The step of computing a ratio is also one that falls into the abstract idea category of “mathematical concept” that, but for the recitation of the computer, as it includes mathematical determination of a ratio.  
Judicially recited exceptions in the dependent claims are further directed to abstract ideas and include the following: 
Claims 35 and 44:“determining the ratio at a plurality of locations…” which, under the BRI, is one that falls into the abstract idea category of “mathematical concept” that, but for the recitation of the computer, is one that includes mathematical determination of a ratio.  
Claims 37, 38 and 46: “computing the first blood flow rate and the second blood flow rate using a physics-based model or machine learning”.  Said step is one that represents, under the BRI, abstract mathematical operations, at least as pertains to the “computing” being done using a physics-based model.  One is not apprised of what “physics-based model” entails, by the recitations of the claims and therefore, using said model to compute represents mathematical computation.  If the claims were narrowed to only machine learning, then said step would not be 
 Claims 39 and 47: “computing the first blood flow rate using a parameter associated with at least one of a level of hyperemia…”  Said step is one that represents, under the BRI, abstract mathematical operations, as for the reasons above.
Under step 2A, prong two, integration is assessed by analysis of the recited “additional elements” in the claims such that the “additional elements” may provide the practical application by clearly including elements that apply, rely on, or use the judicial exception(s) in a manner that imposes a meaningful limit on the judicial exception(s) steps.  In the instant claims, the “additional” steps neither apply, rely on, or use the judicial exceptions in such a manner and therefore do not provide integration herein.   For example, the claims firstly include computer systems (claims 31-47), with programming instructions (claims 48-50).  However, said systems are generically recited at a high level of generality such that they are invoked as tools by which to perform a process.  Performance on a generic computer is not a practical application of an abstract idea. The claims secondly include the following steps, in addition to the recited judicial exceptions, that fail to integrate the exception(s) into a practical application: 
Claims 31, 40, and 48: “receiving, at the at least one computer system, patient-specific data…”, which is a step of data gathering wherein data are “received” in a manner consistent with insignificant extra-solution activity, i.e. a general means of “getting” data; as amended the claims recited “generating, using at least one computer system, a first three dimensional model and generating…by locating lumen boundaries of coronary arteries of the patient’s heart using the patient-specific data” and “a second three-dimensional model representing a modification” are recited at such a high level of generality that said step are considered extra-solution activity meaningful application to the recited steps of “computing” in the claims.  How, for example is the second three dimensional model generated representing a modification whereby any of said prior steps of computing are actually used in the “modification”, for example?  Without such steps, said operations “in addition” are considered extra-solution activity to the recited judicial exceptions herein.  
	Dependent claims further include steps whereby “data” are gathered or further defined based on what the data include (see claims 33-34; 42-43; 50).  Additionally, the dependent claims further limit the judicial exceptions themselves (as illustrated above).   
Because the claims fail under (2A), the claims are further evaluated under (2B).  Under step (2B) the claimed “additional elements” are further examined for inclusion of an inventive concept, i.e., does the recitation of the “additional element(s)” provide significantly more than the judicial exception(s).  Under (2B) the claims may be said to provide an inventive concept if the claimed “additional element(s)” individually and in combination include steps such as those that add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field and/or if the claims include more than just a step specified at a high level of generality. 
Pertaining to the instant claims, the claims do not meet the requirements under (2B) because the additional elements herein amount to no more than generic computer elements and steps of receiving data.  The routine nature of computer operations is addressed in numerous court cases that make clear that a computer functioning as a tool with which to perform abstract operations, without operations integral to the computer itself, becomes merely a tool by which to perform said abstract operations (see, for example, DDR Holdings (Federal Circuit 2014)).


Response to Applicant’s Arguments 
	1.  Applicant states that “the Examiner suggested incorporation of features of dependent claims further reciting the methods by which the “three-dimensional model” is generated, such as in dependent claims 36 and 45”.  Applicant has amended the claims to recite “generating, using the at least one computer system, a first three-dimensional model…by locating lumen boundaries of coronary arteries of the patient’s heart using patient-specific data”.
	It is respectfully submitted that this is not persuasive.  It is acknowledged that in the previous Office Action dated 24 July 2020, the Examiner suggested amendments to the claims such that the claim steps would include “elucidating the actual implementation of the “generating” if it is beyond a routine patient three-dimensional model generation”. The Examiner included that steps that are present in claims 36 and 45 may be useful if the amendments served “to provide exactly how said step operates to provide “integration” of the computation steps of the instant claims.”  Further the Examiner included that “said step is one that is routinely practiced but if it were further limited to how said step operates to provide models in the context i.e. blood flow rates, it may be considered more than just routine, three-dimensional patient data.  
	With respect to the amendments herein, the inclusion of generating a three-dimensional model by locating lumen boundaries of coronary arteries does not provide for more significantly more in the claim because the “locating” of lumen boundaries is not further defined by the claim.  As such, the “generation” step is recited at a high level of generality and is also one that is routinely practiced in the art when forming three-dimensional models.   It is noted that the second step of “generating a second three-dimensional model” was the step that was referred to when suggesting that perhaps further inclusion of the computation steps into the generation of the second model by way of using said computational steps in a meaningful manner, such as by using said information to inform the location of lumen boundaries in coronary arteries to provide a modified model, may provide steps such that the actual computations are integrated into a practical application.  This suggestion was made to give an example of the type of amendment that may help to provide eligibility in the claim, if said amendments are, in fact, supported by the instant Specification. As currently recited, however, the generation of the second model is not defined in terms of how said modification is performed that actually integrates the computational data.   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.  Claims 31, 33-40, 42-48 and 50 are rejected under 35 U.S.C. 103 as being obvious over Lavi et al. (2014/0200867; published 17 July 2014 with priority to 15 January 2013; previously cited) as evidenced by and in view of Taylor (2012/0059246; previously cited).  This rejection is newly recited as necessitated by claim amendment.
With respect to claims 31, 33-40, 42-48 and 50 Lavi et al. disclose a method and system for vascular assessment as described below in italics.
Claims 31, 40 and 48 are drawn to a system, method and computer-readable medium comprising:
	receiving, at the at least one computer system, patient-specific data of a patient’s anatomy (Lavi et al. teach a computer system at [0004], [0051]; Lavi et al. teach patient-specific anatomical data at [0004] which incorporates Taylor 2012/0059246 by reference); 
	generating, using the at least one computer system, a first three-dimensional model representing a portion of the patient’s anatomy based on the patient-specific data (Lavi et al. teach obtaining data regarding a point of interest at [0057]-[0061]; Lavi teach, also by way of evidence to Taylor, and others, three-dimensional patient modeling [0004]-[0043]; Further Lavi et al. teach tree model creation, or anatomical model of a patient’s vasculature including 2D and 3D models [0136]; [0176]; Lavi et al. teach three-dimensional anatomical modeling by incorporation by reference to Taylor (cited above)).
  Claim Interpretation Note: The instant Specification does not define a point of interest to be a specific point of interest and thus, under the BRI of the claims, any point of interest is applicable herein;  In addition, the claim does not include methods as to how one uses estimates of blood flow for said computation steps and thus the prior art fairly teaches said embodiments.
	computing, using the at least one computer system, a first blood flow rate within the patient’s anatomy at a point of interest in the first model using estimates of blood flow characteristics associated with a plurality of individuals (Lavi et al. disclose points of interest in first models at [0059]-[0060]; Lavi teach incorporation of blood flow characteristics from individuals in modeling of a patient [0004];[0045]-patient models; [0049]-using FFR and model comparisons; using multiple image references for model generation [0190] );
	generating, using the at least one computer system, a second model three-dimensional representing a modification to the first three-dimensional model of the portion of the patient’s anatomy, upstream of the point of interest (Lavi et al. disclose points of interest in a second location [0062]-[0063]; Lavi et al. teach modification of models [0196]-[0198], [0248], [0273]-[0276],[0334]);
	computing, using that at least one computer system, a second blood flow rate at a point in the second three-dimensional model respective to the point of interest in the first three-dimensional model (Lavi et al. disclose second models and flow rates relative to the first model [0062]-[0064]); and
Lavi et al. teach calculation of ratios between first and second blood flow [0064]).
Lavi et al. do not specifically teach computing a first blood flow rate in the three-dimensional model using anatomic data and estimate of blood flow characteristics associated with a plurality of individuals using either a machine learning algorithm or a reference data set, as is now claimed.  However, the prior art to Taylor teaches the use of a plurality of patient information for the purposes of model generation, including the use of multiple computational analyses to obtain simulated blood flow models for various flow conditions to derive vessel-specific functions for said geometries [0256; 0270].  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included data from a plurality of patients for the assessment of blood flow rate estimates in conjunction with computing blood flow for an individual patient, as is claimed, because Taylor specifically teaches using three-dimensional modeling techniques with a plurality of patient data for blood flow determinations.  As the prior art of Lavi et al. actually use said techniques of Taylor, one would have had a reasonable expectation of success in modifications to Lavi in effort to incorporate a plurality of patient data for blood flow rate computations to provide more robust patient-specific modeling information.   
	With respect to claims 33, 42, and 50, Lavi et al. teach modification by removal of one or more anatomic restrictions.  It is noted herein that removal of a restriction is interpreted as removal of the stenosis for modeling purposes.  (Lavi et al. teach estimations of a structure of a sick vessel as if the vessel has been vascularized to a healthy structure [0198]; [0247]; [0272]).
claims 34 and 43, Lavi et al. teach model components of aorta and coronary arteries emanating from the aorta (Lavi et al. teach the anatomic model including at least a portion of the aorta and coronary arteries, as the model is directed to the “coronary vessel system” [0164]).
	With regard to claims 35 and 44, Lavi et al. disclose determining a ratio at a plurality of locations (Lavi et al. teach, for example, sample portions of a segment at points of interest corresponding to vascular changes in diameter [0233], [0235]; Lavi et al. teach FFR calculation at various branch points of interest in the model [0299]-[0302]).
	With respect to claims 36 and 45, Lavi et al. teach boundary condition locations for lumens of coronary arteries in said modeling system, (Lavi et al. disclose formation of models by coronary vessel tree techniques including bifurcation or multi-furcation points in a tree or branch of a tree [0213]-[0214]; Lavi et al. further teach the incorporation by reference of Taylor with respect to the modeling technique employed, which discloses three-dimensional modeling with locations of boundary conditions (see Taylor at 0138]).
	With respect to claims 37, 38 and 46, Lavi et al. teach physics-based models for inclusion in blood flow rate determination (Lavi et al. disclose fluid flow calculations using physical models including flow rate and/or flow resistance and/or shear stress and/or flow velocity and/or pressure [0238]).
	With regard to claims 39 and 47, Lavi et al. teach determining blood flow rate using a parameter associated with at least one of a level of hyperemia, a level of exercise, or a medication. (Lavi et al. disclose the parameter including hyperemia [0382] as being of interest for blood flow calculation).


Response to Applicant’s Arguments
	1.  Applicant states that “Lavi does not disclose the features of computing…a first three-dimensional model using estimates of blood flow characteristics associated with a plurality of individuals”.  
	It is noted that the above rejection is newly recited in view of the claim amendments and the combination of Lavi and Taylor teach the embodiments as now claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 11, 13-15, and 17-20 of U.S. Patent No. 9,613,186. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to the genus of blood flow ratio determination and the ‘186 patent is directed to the particular species of blood flow ratio determination that is Fractional Flow Reserve (FFR).  Therefore, the instant claims are anticipated by the reference patent claims, and .
2.  Claims 31-50 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,087,147.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is directed to the genus of location of interest portions in models and the ‘147 patent is directed to the particular species of the point of interest which is the lumen geometric area.  Therefore, the instant claims are anticipated by the reference patent claims, and as such, a patent to the genus would improperly extend the right to exclude granted by a patent to the species should the genus issue as a patent after the issuance of the species patent.
3.  Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,339,200.  The instant application is directed to a system, method and non-transitory computer-readable medium for determining cardiovascular information for a patient that includes the same limitations of patient-specific anatomical data and blood flow rate determinations at points of interest for two locations.  The ‘200 patent further includes steps to “dilate vessel geometry of the vasculature at the at least one point of interest”.  The differences in scope between the instant claims and the further inclusion of dilation of vessels represents a specific “modification” to the vessel, rather than the generic recitation in the instant claims.  Thus, the instant claims are anticipated by the reference patent claims, and as such, a patent to the genus would improperly extend the right to exclude granted by a patent to the species should the genus issue as a patent after the issuance of the species patent.
4.  Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,785,746 in view of Lavi et al., referenced above.  The claims of the ‘746 patent more specifically claim further determinations of mean blood flow rate within the patient’s cardiovascular anatomy and identifications of narrowing (stenosis) upstream from a point of interest.   Said operations in the claims are obvious variants, as Lavi et al. disclose that flow model calculations can be calculated for healthy and diseased vessel segments [0254].  Lavi et al. disclose estimations of flow before and after, for example, stent placements [0259] and assessment of flow rates [0260]-[0275].  As such, the claim embodiments as further claimed in the ‘746 patent are obvious variants of the broader claims of the instantly claimed invention.

Response to Applicant’s Arguments
	1.  Applicant states that an e-Terminal Disclaimer will be filed separately.  However, there is no e-Terminal Disclaimer on file.  As such, the rejections are maintained. 

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631